               Case 20-15173-RAM        Doc 263      Filed 11/20/20     Page 1 of 20




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

IN RE:
                                                             Case No. 20-15173-RAM
MIDTOWN CAMPUS PROPERTIES, LLC,

      Debtor.                                                Chapter 11 Case
_____________________________________/

SAUER INCORPORATED,

         Plaintiff,
                                                             Adv. No.
v.

MIDTOWN CAMPUS PROPERTIES, LLC, and
FIDELITY NATIONAL TITLE INSURANCE
COMPANY,

      Defendants.
_______________________________________/

            COMPLAINT FOR DECLARATORY JUDGMENT TO DETERMINE
                       INTERESTS IN ESCROW ACCOUNT

         Creditor Sauer Incorporated (“Sauer”), the pre-petition General Contractor for the Project

set forth and described below, pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202, Federal Rules of Bankruptcy Procedure 7001(2) and (9), files this Complaint

seeking a declaratory judgment to determine the respective interests of Sauer, and Defendants

Midtown Campus Properties, LLC and Fidelity National Title Insurance Company, to the funds in

a pre-petition bank account, namely, an Escrow Account at Bank of America for which Defendant

Fidelity National Title Insurance Company is the Escrow Agent. In support thereof, Sauer states

as follows:
               Case 20-15173-RAM          Doc 263    Filed 11/20/20     Page 2 of 20




                            JURISDICTION, PARTIES, AND VENUE

          1.    This is an adversary proceeding filed pursuant to 11 U.S.C. §541 and Federal Rules

of Bankruptcy Procedure 7001(2) and (9).

          2.    This is a core proceeding pursuant to 28 U.S.C. §§157(b)(2)(A) and (O).

          3.    The Court has subject matter jurisdiction pursuant to 28 U.S.C. §1334(b).

          4.    Venue is proper in this Court pursuant to 28 U.S.C. 1409 because the chapter 11

bankruptcy case of Defendant Midtown Campus Properties, LLC (the “Debtor” or “Midtown”) is

pending in this District.

          5.    Sauer is a full service general contractor and was, at the time the Debtor filed its

chapter 11 Petition in this Court, the general contractor with respect to completing the construction

of the One College Park Project in Gainesville, Florida (the “Project”). The Project is a mixed-

use property consisting of 310 units with 589 beds totaling 298,328 square feet of habitable

apartment and dorm room space, as well as commercial retail space, and an adjacent parking

garage.

          6.    Midtown is a debtor in a chapter 11 bankruptcy case pending in this Court.

          7.    Fidelity National Title Insurance Company (“Fidelity”) is the Escrow Agent

pursuant to a Retainage and Lien Waiver Escrow Agreement (the “Escrow Agreement”) that was

made effective as of January 31, 2019.1

          8.    Sauer, the Debtor, and Fidelity are parties to the Escrow Agreement. A true and

correct copy of the Escrow Agreement is attached hereto as Exhibit 1.



1       “Fidelity Title Insurance Company” is the actual named escrow agent in the Escrow
Agreement. However, “Fidelity National Title Insurance Company” is the only entity that is
registered with the Florida Division of Corporations, and no entity called “Fidelity Title Insurance
Company” is registered with the Florida Division of Corporations. For that reason, Fidelity
National Title Insurance Company is the named party defendant herein.

                                                 2
             Case 20-15173-RAM          Doc 263      Filed 11/20/20     Page 3 of 20




                                 GENERAL ALLEGATIONS

                      Sauer’s Relationship to Midtown and the Project

       9.     The Debtor commenced this bankruptcy case on May 8, 2020 (the “Petition Date”),

when it filed a Voluntary Petition for Relief (the “Petition”) (D.E. 1) with this Court under chapter

11 of the Bankruptcy Code.

       10.    As it pertains to this chapter 11 case, as of the Petition Date, Sauer was a general

contractor for the completion of the Project.

       11.     Midtown is the “Owner” of the Project, though its interest in the subject underlying

real property is derived from a 99-Year Ground Lease with St. Augustine Parish Land, LLC.

       12.    Sauer was not the original general contractor of the Project.

       13.    Bradenton Cove Construction, LLC (“BCC”) initially contracted with Midtown to

construct the Project. After the Project was underway and issues arose with BCC, Midtown hired

Sauer to take over the Project from BCC.

       14.    Sauer entered into a contract with Midtown on or about August 1, 2017, consisting

of: (1) the revised A1A A102-2007; (2) AIA A201-2007; (3) the “Addendum to Completion

Contract for One College Park” (the “Addendum”); and (4) the Amendment to the Addendum

(which portion may be separately referred to as the “Amendment”). Collectively, the four (4)

components referenced in this Paragraph are referred to as the “Completion Contract.”         A true

and correct copy of the Completion Contract was attached to a Motion that Sauer filed in the

Debtor’s main bankruptcy case and is available at Main Case D.E. 60-1.2




2      “Main Case D.E.” refers to docket entries in the Debtor’s main bankruptcy case.

                                                 3
             Case 20-15173-RAM          Doc 263     Filed 11/20/20     Page 4 of 20




       15.     Pursuant to the terms of the Completion Contract, Sauer entered into subcontracts

with subcontractors and purchase orders with suppliers to provide services and materials necessary

to construct the Project.

       16.     Pursuant to the terms of Completion Contract, Sauer’s subcontractors and suppliers

would submit payment applications and/or invoices to Sauer, and Sauer would, in turn, submit

those requests to Midtown as part of Sauer’s monthly payment application.

       17.     Pursuant to the Completion Contract, Midtown was required to pay Sauer for

services and materials rendered in a specified payment application period, and Sauer would then

reimburse its subcontractors and suppliers.

       Retainage Withheld from Payments for Sauer’s Subcontractors and Suppliers

       18.     Sauer’s monthly payment applications to Midtown requested reimbursement for

value provided to the Project by Sauer, as well as value of services, labor, and materials provided

by Sauer’s subcontractors and suppliers.

       19.     Section 12.1.8. of the Completion Contract states, in part, that “[t]he Owner and

Contractor shall agree upon . . . the percentage of retainage held on Subcontracts, and the

Contractor shall execute subcontracts in accordance with those agreements.” (Main Case D.E. 60-

1).

       20.     Midtown and Sauer agreed that Midtown would withhold 10% retainage from

subcontractors and suppliers downstream from Sauer.

       21.     Sauer included a 10% retention provision in Paragraph 7 of its subcontracts.

       22.     Pursuant to the agreement outlined in Paragraph 20, when Sauer submitted

applications for payment to Midtown, the applications sought the value of the work performed in




                                                4
             Case 20-15173-RAM          Doc 263     Filed 11/20/20    Page 5 of 20




the respective time period less, 10% of the value provided by Sauer’s subcontractors and suppliers

(hereinafter referred to as “Retainage”).

                              Midtown’s 2019 Project Refinancing

       23.     The construction for the Project was originally financed with a construction loan

the Debtor obtained from Capital Bank. However, in January, 2019, Midtown refinanced the

Project from the proceeds of the issuance of $77,820,000 in Florida Development Finance

Corporation Student Housing Revenue Bonds pursuant to a Trust Indenture between the Florida

Development Finance Corporation and U.S. Bank National Association (“U.S. Bank”), as

indenture trustee.

       24.     Midtown’s refinance negotiation was extremely hurried, and Midtown enforced a

deadline of January 31, 2019, to complete all paperwork related to the refinance. Sauer diligently

and timely attempted to meet each deadline set by Midtown to effectuate its refinance.

       25.     As part of the 2019 refinancing process, Midtown terminated the active Notice of

Commencement tied to the prior lender, Capital Bank.

       26.     In the re-recorded Notice of Termination of Notice of Commencement recorded in

the Alachua County Official Records on February 1, 2019, Book 4660, Page 1058 (the

“Termination of NOC”), Oscar A. Roger as Manager of Midtown, stated under oath that “[a]ll

lienors have been paid in full/bonded off on or before January 31, 2019, under the agreement with

the undersigned.”

       27.     Sauer likewise executed a Conditional Waiver and Release of Lien Upon Payment

(the “Conditional Waiver and Release”) to effectuate the refinancing, which was recorded with the

Termination of NOC and specifically carved out the Retainage related to work completed through

January 31, 2019, in the amount of $1,385,421.44, from the conditioned payment.



                                                5
             Case 20-15173-RAM        Doc 263      Filed 11/20/20    Page 6 of 20




       28.     Midtown and Sauer agreed Midtown would place the $1,385,421.44 Retainage it

withheld from Sauer’s payment applications into escrow, thereby ensuring Sauer and its

subcontractors remained protected from nonpayment related to the pre-refinance Retainage.

                                    The Escrow Agreement

       29.     Midtown selected Fidelity to serve as the Escrow Agent, and Sauer, Midtown, and

Fidelity entered into the Escrow Agreement on January 31, 2019.

       30.     Pursuant to the Escrow Agreement, an Escrow Investment Account (the “Escrow

Account”) at Bank of America (“BOA”) was opened, and Midtown deposited the $1,385,421.44

Retainage, defined in the Escrow Agreement as the “Deposit,” into the Escrow Account.

       31.     The Escrow Agreement provides that the Deposit was to be held by Fidelity to pay:

(1) Retainage to Subcontractors; (2) Retainage to Sauer; and (3) any sums due to Sauer pursuant

to the Escrow Agreement.

       32.     The Escrow Agreement states:

               Whereas, in connection with the construction of the Project, Owner
               and Contractor have requested Escrow Agent to hold monies (the
               “Deposit”), which includes unpaid retainage to date, to pay the
               subcontractors performing work on the Property (the
               “Subcontractors”) and retainage sums that are paid to Contractor
               and any sums that may be due to Contractor in accordance with the
               provisions of this Escrow Agreement.

(emphasis in original).

       33.     Fidelity was required by the Escrow Agreement to open the Escrow Account in

Fidelity’s name, as Escrow Agent.

       34.     According to the Escrow Agreement, interest accruing on the Escrow Deposit

should be disbursed to Midtown in accordance with subparagraph 7.c. of the Escrow Agreement,

but the Escrow Agreement does not contain a subparagraph 7.c.



                                               6
             Case 20-15173-RAM          Doc 263      Filed 11/20/20   Page 7 of 20




       35.     The parties to the Escrow Agreement intended that the Escrow Agreement include

an Exhibit B referenced as a “Deposit Breakdown.”

       36.     The Deposit Breakdown was intended by the Parties to be a “list of the

Subcontractors to be paid pursuant to [the Escrow Agreement] and the amount to be paid to each

of such Subcontractors as well as any amount owed to the Contractor, in form and substance

acceptable to Owner, Contractor and Escrow Agent[.]” Escrow Agreement at ¶ 7, Ex. 1.

       37.     In conjunction with finalizing the Escrow Agreement, Sauer provided its deposit

breakdown schedule to Midtown and Sauer and Midtown agreed in principal on much of what was

included within the breakdown. However, Midtown was still working on a few remaining pieces

of the breakdown, and the schedule was not attached to the Escrow Agreement.

                  Sauer’s Performance Pursuant to the Escrow Agreement

       38.     As set forth above, Sauer provided Midtown with a Deposit Breakdown based on

amounts withheld as Retainage from Payment Applications 1 through 17.

       39.     Midtown initially refused to approve Payment Application 17 until the Deposit

Breakdown was finalized. However, even after Payment Application 17 was approved by Midtown

and paid, Midtown continued to withhold approval of a Deposit Breakdown containing the

amounts reflected in approved Payment Application 17.

       40.     Sauer provided Midtown with lien waivers that waived lien rights through the

refinancing date of January 31, 2019, on behalf of subcontractors and suppliers who provided

Notices to Owner regarding labor, materials, and services.

       41.     Maria Lopez (“Ms. Lopez”), an employee of Roger Development Group, Inc., an

agent of Midtown related to the management of the Project, represented to Sauer that she would

provide the lien waivers to Fidelity after review of same.



                                                 7
               Case 20-15173-RAM        Doc 263     Filed 11/20/20    Page 8 of 20




        42.     At no time after Ms. Lopez’s representation referenced in Paragraph 41 did

Midtown or its agent, Roger Development Group, Inc., inform Sauer that there were concerns

about the lien waivers.

        43.     At no time after Ms. Lopez’s representation referenced in Paragraph 41 did

Midtown or its agent, Roger Development Group, Inc., inform Sauer that it did not provide the

lien waivers to Fidelity.

        44.     Sauer did not learn until August 19, 2020, by email from a Fidelity representative

to counsel for Sauer and copy to Midtown’s counsel, that Midtown never provided the lien waivers

to Fidelity.

        45.     In addition to lien waivers, although not required by the Escrow Agreement, Sauer

also provided check copies to Midtown reflecting payments made by Sauer to its downstream

suppliers and subcontractors with the understanding that Midtown would agree to a disbursement

schedule upon receipt thereof.

        46.     Sauer sought disbursements from the Escrow Account pursuant to the terms of the

Escrow Agreement.

        47.     To date, Midtown has not approved disbursements from the Escrow Account.

        48.     Sauer provided the document attached as Exhibit 2 to Midtown, which provides:

                   a. The amount withheld from Midtown’s payments to Sauer in Payment

                       Applications 1 through 17 for specific subcontractors and suppliers by

                       scope;

                   b. To whom the disbursement should be made based on whether the

                       subcontractor or vendor was already compensated in full by Sauer; and




                                                8
               Case 20-15173-RAM        Doc 263      Filed 11/20/20     Page 9 of 20




                    c. Whether funds should be held until a still-performing entity completes

                       performance or other issues related to entitlement are resolved.

         49.    Midtown indicated it was willing to work with Sauer to disburse the funds from the

Escrow Account, but when Sauer repeatedly requested Midtown’s cooperation, Midtown proved

to be unwilling to take the necessary steps to effectuate disbursement. Instead, Midtown frustrated

Sauer’s attempts by repeatedly demanding information not required by the Escrow Agreement.

         50.    Although its objections remain unclear, Midtown refused to cooperate to effectuate

disbursements from the Escrow Account in accordance with Exhibit 2 up to the filing of its chapter

11 Petition on May 8, 2020, at which time Sauer had to cease its efforts to disburse the long overdue

funds.

                                     The Deposit Breakdown

         51.    The $1,385,421.44 amount placed into the Escrow Account was intended by the

Parties to represent the value of Retainage withheld from payments to Sauer on Payment

Applications 1 through 17.

         52.    Payment Applications 1 through 17 reflect the value of work performed and

supplies provided by Sauer, its subcontractors, and its suppliers between August 1, 2017 and

January 25, 2019.

         53.    Because Midtown needed to know the Deposit amount before Sauer and its

subcontractors had all information necessary to prepare Payment Application 17, Midtown and

Sauer agreed the retainage values for Payment Application 17 would be estimated by replicating

the amounts in Payment Application 16 (i.e., the December 2018 Payment Application).




                                                 9
              Case 20-15173-RAM            Doc 263    Filed 11/20/20   Page 10 of 20




        54.     Each Payment Application contains a “Schedule of Values” which shows the value

of services, labor, or materials provided within the application period for each line item on the

schedule.

        55.     The Schedule of Values also shows aggregate Retainage amounts withheld under

the contract for a particular line item.

        56.     Pursuant to the Completion Contract, no retainage was withheld from payments to

Sauer for Sauer’s services.

        57.     Payment Application 17 (“PA 17”) was negotiated between Sauer and Midtown,

and its final agreed form was executed on or about March 14, 2019. A true and correct redacted

copy of PA 17 is attached hereto as Exhibit 3.

        58.     PA 17 reflects $1,372,200.84 of Retainage was withheld from Payment

Applications 1 through 17.

        59.     The $1,372,200.84 sum was the amount agreed by Midtown to have been withheld

from payments to Sauer for Retainage on Payment Applications 1through 17. For this reason,

Sauer initially based its Deposit Breakdown on the withholding amounts agreed to in PA 17.

        60.     Based on project records including invoices, cancelled checks, lien waivers, and

other supporting documentation, the actual amounts that Midtown owes in Retainage from the

Escrow Account related to a given entity’s services, labor, and/or materials provided from August

1, 2017 to January 25, 2019, are outlined in Exhibit 4, attached hereto.

        61.     Upon information and belief, Capital Bank paid some subcontractors the Retainage

related to Payment Application 1 directly, but Sauer does not have confirmation of which entities

listed on Exhibit 4, if any, were compensated directly by Capital Bank for Payment Application 1

Retainage. To the extent Capital Bank paid Payment Application 1 Retainage shown in Exhibit



                                                 10
             Case 20-15173-RAM         Doc 263       Filed 11/20/20    Page 11 of 20




4 to some or all entities identified, and evidence of such payment(s) is provided, the requested

disbursal amount will be reduced accordingly.

       62.     Exhibit 4 lists the amount that was withheld from payment for a particular entity’s

work or materials by the entity’s name, which is referenced on Exhibit 4 as the “Retainage Entity.”

       63.     Exhibit 4 identifies to whom the Retainage funds in the Escrow Account are now

due for each Retainage Entity in a column titled “Disbursal Entity.”

       64.     The total amount of Retainage due to Sauer’s subcontractors, suppliers, and/or

Sauer from the Escrow Account is $1,364,818.27 (the “Total Disbursement Amount”).

       65.     Because PA 17’s retainage values were estimated for purposes of calculating the

Escrow Deposit, there is a $13,220.60 difference between Deposit and the amount of Retainage

reflected on PA 17, and there is a $2,572.44 reduction from the stated Retainage amount in PA 17

based on the project documentation.

       66.     The Total Disbursement Amount is the true amount of Project payments withheld

by Midtown from Sauer’s subcontractors and suppliers between August 1, 2017 and January 25,

2019 as Retainage, which is now due.

       67.     The Total Disbursement Amount of $1,364,818.27 that was withheld from

payments to Sauer is due to Sauer and parties with whom Sauer has contracts pursuant to the

Completion Contract.

       68.     The Total Disbursement Amount should be disbursed as broken down in Exhibit

4.

       69.     The individual disbursements of the Total Disbursement Amount sum each fall into

one of five categories: (1) disbursements for amounts owed to subcontractors for Payment

Applications 1 through 17 (“Category 1”); (2) disbursements to Sauer where Sauer paid supplier



                                                11
             Case 20-15173-RAM          Doc 263        Filed 11/20/20    Page 12 of 20




purchase orders in full, despite not receiving full payment from Midtown due to retainage

(“Category 2”); (3) disbursements amounts for which entitlement is not resolved because the entity

is either still performing or because there is a pending claim or dispute related to that entity’s work

(“Category 3”); (4) payments made to Midtown in full for self-performed work or materials for

which Midtown withheld retainage upon payment to Sauer (“Category 5”); and (5) payments to

Sauer for amounts paid directly to sub-subcontractors and suppliers of former subcontractor

Pedreiras, Inc. (“Category 5”).

       70.     For each subcontractor listed on Exhibit 4 in Category 1, 10% of the value of

services, labor and/or materials provided by that subcontractor was retained by Midtown for

Payment Applications 1 through 17.

       71.     Each entity in Category 1 is owed the amount reflected on Exhibit 4 for value

provided to the Project between August 1, 2017 and January 25, 2019, which amounts were placed

by Midtown into the Escrow Account to ensure payment of same.

       72.     For each payment to be disbursed to Sauer under Category 2 on Exhibit 4, the

subcontractor or supplier listed was paid in full by Sauer, despite Midtown withholding 10% for

that work from its payments to Sauer.

       73.     The Retainage related to the Category 2 entities is due to Sauer because Sauer

already reimbursed the Category 2 Retainage Entities in full.

       74.     For each subcontractor or supplier listed in the Category 3 on Exhibit 4, the

entitlement to the funds is unresolved between Sauer and the respective entities due to pending

issues related to claims or continued performance at the Project.




                                                  12
             Case 20-15173-RAM         Doc 263        Filed 11/20/20   Page 13 of 20




       75.     Regarding the Category 4, Midtown elected to self-perform work or provide

materials during the applicable periods from Payment Application 11 to Payment Application 17

(the “Self-Performed Work”), and it sought to have those amounts billed against the contract value.

       76.     Midtown submitted invoices to Sauer for its Self-Performed Work, and Sauer paid

each of those invoices in full.

       77.     Nevertheless, ten percent (10%) Retainage was withheld from the payments to

Sauer based on the Completion Contract for the Self-Performed Work, which resulted in Sauer

paying Midtown more than Midtown was paying Sauer for the Self-Performed Work.

       78.     Accordingly, the Retainage amounts listed in Category 4 of Exhibit 4 are due to

Sauer for amounts already paid to Midtown.

                                    The Pedreiras Retainage

       79.     The disbursements in Category 5 on Exhibit 4 relate to Sauer’s right to offset

against retainage for losses incurred due to default and non-performance of former subcontractor

Pedreiras, Inc. (“Pedreiras”)

       80.     At the insistence of Midtown, Sauer hired Pedreiras as a subcontractor for the

electrical, drywall, plumbing, and concrete scopes in 2017.

       81.     Because Pedreiras did not meet Sauer’s bonding requirements, Midtown agreed to

act as surety in the event of a default by Pedreiras and termination of its subcontract with Sauer.

       82.     In the Amendment, Midtown agreed to indemnify and hold Sauer harmless for

losses incurred related to the default and termination of Pedreiras. (Main Case D.E. 60-1).

       83.     Pedreiras defaulted on its subcontract with Sauer and was terminated by Sauer.

       84.     Sauer made over $800,000 in direct payments to Pedreiras’ suppliers because

Pedreiras was not paying its suppliers and sub-subcontractors.



                                                 13
               Case 20-15173-RAM         Doc 263      Filed 11/20/20    Page 14 of 20




         85.    Nevertheless, Pedreiras filed a lawsuit in the Circuit Court of the Eleventh Judicial

Circuit in Miami-Dade County, Florida, Case No. 2019-021551-CA-01 (the “Pedreiras Lawsuit”),

against the surety that issued the Payment Bond for the project, Federal Insurance Company,

alleging Pedreiras was not fully compensated pursuant to its subcontract with Sauer. A true and

correct copy of the Amended Complaint in the Pedreiras Lawsuit is attached hereto as Exhibit 5.

         86.    Sauer disputes the allegations in the Pedreiras Lawsuit and denies that Pedreiras is

entitled to the relief sought in the Pedreiras Amended Complaint.

         87.    Although the allegations and relief requested in the Pedreiras Amended Complaint

are not clear, Pedreiras erroneously alleges that Sauer withheld ten percent “of approved

payments,” and this is likely a reference to the Retainage withheld by Midtown from its payments

to Sauer. Ex. 5 at 3, ¶ 12.

         88.    The total amount of Retainage in the Escrow Account related to Pedreiras is

$351,007.26.

         89.    Sauer incurred costs related to the default of Pedreiras well in excess in of the

amounts which would be due to Pedreiras from the Retainage in the Escrow Account.

         90.    The Retainage in the Escrow Account that was withheld from payments to Sauer

by Midtown related to Pedreiras’ scope of work is due to Sauer because of the costs Sauer incurred

as a direct result of Pedreiras failing to perform its obligations pursuant to its subcontract with

Sauer.



                              The Present Status of the Escrow Account

         91.    On May 15, 2020, the Debtor filed the Debtor’s Emergency Motion for Entry of

Interim and Final Orders (I) Authorizing Maintenance of Certain Existing Bank Accounts and



                                                 14
             Case 20-15173-RAM         Doc 263          Filed 11/20/20   Page 15 of 20




Cash Management Accounts and Cash Management System (II) Waiving Certain U.S. Trustee

Requirements in Connection Therewith (III) Extending Time to Comply with 11 U.S.C. §345

Investment Guidelines and (IV) Granting Related Relief (the “Bank Account Motion”)(Main Case

D.E. 19).

       92.     On August 21, 2020, the Court entered its Final Order (I) Authorizing Maintenance

of Certain Existing Bank Accounts and Cash Management Accounts and Cash Management

System (II) Waiving Certain U.S. Trustee Requirements in Connection Therewith (III) Extension

of Time to Comply with the Investment Guidelines of §345(B) and (IV) Granting Related Relief

[ECF No. 19](the “Bank Account Order”)(Main Case D.E. 182). In the Bank Account Order, the

Court Ordered, inter alia, that pending further Order of the Court, the Escrow Account shall remain

where it is currently located at BOA. Id. at ¶5.    In addition, no funds from the Escrow Account

will be disbursed from the Escrow Account other than pursuant to further Order of the Court, after

notice of any such request and hearing thereon being provided to both Sauer and Fidelity. Id.

       93.     In the Bank Account Motion, the Debtor stated that as of the Petition Date, the

Escrow Account value is $1,392,770.13. (Main Case D.E. 19 at ¶ 14).

       94.     In its Amended Summary of Assets and Liabilities (Main Case D.E. 71), the Debtor

stated the Escrow Account’s value was $1,385,421.44, as of the Petition Date.

       95.     While Sauer does not know the reason for the $7,348.69 difference between the

Debtor’s statement of the Escrow Account’s value on the Petition Date, the amount stated on the

Amended Summary of Assets and Liabilities is equal to the initial Deposit amount as provided in

the Escrow Agreement.

       96.     After the filing of the Bank Account Motion, and the entry of interim orders

thereon, Counsel for the Debtor and Sauer had discussions about the funds in the Escrow Account



                                                   15
               Case 20-15173-RAM         Doc 263        Filed 11/20/20    Page 16 of 20




to determine whether they could reach an agreement on the respective rights and interests of the

parties in the funds thereto. However, to date, they have not been able to do so.

        97.     At the present time, the funds in the Escrow Deposit remain in the Escrow Account

and no further Order of the Court has been entered authorizing their disbursement.

        98.     There is presently a dispute between Sauer and the Debtor as to the respective rights

and interests in and to the funds in the Escrow Account.

      COUNT I: DECLARATORY RELIEF THAT $1,364,818.27 OF THE ESCROW
            DEPOSIT IS NOT PART OF THE BANKRUPTCY ESTATE

        99.     Sauer re-alleges and incorporates herein by reference each of the allegations in

paragraphs 1 through 97 above as if fully set forth herein.

        100.    There exists an actual controversy between the Parties and a need for a

determination as to that portion of the funds in the Escrow Account that are assets of the Debtor

(thus constituting property of the Estate), if any, and the extent of the funds therein that are property

of Sauer and its subcontractors and suppliers.

        101.    Fidelity does not have any interest in any of the funds in the Escrow Account, and

is named herein solely because it is the Escrow Agent for whom notice is to be provided pursuant

to the Bank Account Order and because it is a party to the Escrow Agreement.

        102.    Until amounts owed to subcontractors, vendors, and Sauer have been appropriately

disbursed pursuant to the terms of the Escrow Agreement, none of the funds in the account are

property of the Estate.

        103.    Midtown erroneously listed $1,385,421.44 of the funds in the Escrow Account as a

cash equivalent asset of the Estate in its Amended Summary of Assets and Liabilities (Main Case

D.E. 71).




                                                   16
              Case 20-15173-RAM         Doc 263       Filed 11/20/20   Page 17 of 20




       104.    As it relates to Payment Applications 1 through 17, $1,364,818.27 of value for

services, labor and materials was added to the Project between August 1, 2017 and January 25,

2019, by Sauer’s subcontractors and suppliers, which remains outstanding.

       105.    $1,364,818.27 of the funds in the Escrow Account was withheld from payments to

Sauer pursuant to the Completion Contract, and the $1,364,818.27 sum is part of the agreed

contract price payable to Sauer by Midtown in the Completion Contract.

       106.    All of the funds in the Escrow Account were placed into the Escrow Account for

the express benefit of Sauer, its subcontractors, and its suppliers.

       107.    Pursuant to the terms of the Escrow Agreement, sums are to be distributed to Sauer

and its subcontractors and suppliers first, with Midtown only entitled to receive funds that may

thereafter remain, if any (the “Remaining Funds”).

       108.    Collectively, Sauer and its subcontractors and suppliers are owed $1,364,818.27

from the Escrow Account, and such disbursements are required to be made pursuant to the Escrow

Agreement before any disbursement of Remaining Funds to Midtown.

       109.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

and Bankruptcy Rules 7001(2) and (9), Sauer requests that the Court declare that:

              a. Debtor has no legal interest in $1,364,818.27 of the amounts in the Escrow

                 Account, and therefore, such funds are not property of the Estate; and

              b. The $1,364,818.27 sum is an amount intended for the benefit of Sauer and its

                 subcontractors and suppliers, which shall be disbursed to Sauer and its

                 subcontractors and suppliers before any Remaining Funds can be disbursed to

                 Midtown; and

              c. Any such further relief as the Court deems just and proper.



                                                 17
               Case 20-15173-RAM       Doc 263       Filed 11/20/20   Page 18 of 20




    COUNT II: DECLARATORY RELIEF THAT FIDELITY IS AUTHORIZED TO
     DISBURSE CERTAIN FUNDS TO SAUER AND ITS SUBCONTRACTORS

        110.     Sauer re-alleges and incorporates herein by reference each of the allegations in

paragraphs 1 through 108 above as if fully set forth herein.

        111.    There exists an actual controversy between the Parties and a need for a

determination as to whether certain sums within the Escrow Account can be disbursed and to

whom.

        112.    Fidelity does not have any interest in any of the funds in the Escrow Account, but

it is currently in control of the funds pursuant to the terms of the Escrow Agreement.

        113.    There is a Payment Bond for the Project issued by Federal Insurance Company,

which protects the subcontractors from nonpayment.

        114.    Pursuant to its downstream subcontracts and purchase orders with its

subcontractors and suppliers who provided value to the Project between August 1, 2017 and

January 25, 2019, Sauer has payment rights and obligations regarding the use, offset, and

disbursement of the $1,364,818.27 Total Disbursement Amount held as Retainage in the Escrow

Account.

        115.    Midtown has no interest in the Total Disbursement Amount in the Escrow Account.

        116.    Exhibit 4 outlines to whom disbursements from the Total Disbursement Amount

should be made based on the Retainage Entity, the original entity from whom the Retainage was

withheld, and whether that entity has been compensated in full by Sauer or whether Sauer is

exercising its right to offset based on default or nonperformance.

        117.    Pursuant to the Uniform Declaratory Judgement Act, 28 U.S.C. §§ 2201 and 2202,

and Bankruptcy Rules 7001(2) and (9), Sauer requests that the Court declare that:




                                                18
             Case 20-15173-RAM           Doc 263       Filed 11/20/20     Page 19 of 20




              a. Fidelity is authorized to distribute the sum of $1,364,818.27 either to Sauer in its

                  entirety to distribute in accordance with its downstream obligations as illustrated

                  in Exhibit 4, or to distribute the amounts directly to the parties identified on

                  Exhibit 4 to receive the disbursements; and

              b. Any such further relief as the Court deems just and proper.

        WHEREFORE, for the reasons set forth herein, Sauer Incorporated requests that the Court

enter a Declaratory Judgment holding: (1) $1,364,818.27 of the funds in the Escrow Account are

not part of the Bankruptcy Estate; (2) that the same $1,364,818.27 sum within the Escrow Account

is a sum to be distributed to Sauer and its subcontractors and suppliers before any disbursements

from the Escrow Account are made to Debtor; (3) Fidelity is authorized (a) to distribute the sum

of $1,364,818.27 either to Sauer in its entirety to distribute in accordance with its downstream

obligations as illustrated in Exhibit 4, or to distribute the amounts directly to the parties identified

on Exhibit 4 to receive the disbursements, and (b) only after such amounts are distributed, to then

return any Remaining Amount to the Debtor; and (4) any such other relief as the Court deems

necessary and appropriate.

        Dated: November 20, 2020

                                                        Respectfully submitted,

                                                        SHAWDE & EATON, P.L.
                                                        1792 Bell Tower Lane
                                                        Weston, Florida 33326
                                                        Telephone: (954) 376-3176

                                                        By:    /s/ John D. Eaton
                                                                John D. Eaton
                                                                Florida Bar No. 861367
                                                                jeaton@shawde-eaton.com

                                                                and



                                                  19
Case 20-15173-RAM   Doc 263    Filed 11/20/20   Page 20 of 20




                                       Callie E. Waers
                                       (pro hac vice admission)
                                       MARTIN | HILD P.A.
                                       555 Winderley Place, Suite 415
                                       Maitland, FL 32751
                                       Telephone: (407) 660-4488
                                       Email: cew@martinhild.com

                                       Attorneys for Sauer Incorporated




                          20
